EXHIBIT 10.2

 

THE MERCANTILE BANK CORPORATION

STOCK INCENTIVE PLAN OF 2016

 

NOTICE OF GRANT OF

INCENTIVE STOCK OPTION AND

STOCK OPTION AGREEMENT

 

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Agreement, as follows:

 

Optionee:                    

 

Grant Date:                    

 

Number of Shares:               

 

Expiration Date:               

 

Exercise Price Per Share:

$

(calculated at ___% of the Market Value of a share of Common Stock on the Grant
Date)

 

Date First Exercisable:           

 

 

This STOCK OPTION AGREEMENT is executed and delivered in duplicate, as of the
____ day of ___________, 20__ by and between Mercantile Bank Corporation, a
Michigan corporation (the “Company”), and the employee named above (the
“Optionee”).

 

In consideration of the mutual covenants of the parties set forth below, the
parties agree as follows:

 

1.     Grant of Option. The Company, pursuant to the Company's Stock Incentive
Plan of 2016, as amended from time to time (the “Plan”), and subject to the
terms and conditions of the Plan, grants to the Optionee an Incentive Stock
Option (the “Option”) to purchase the above-designated number of shares of
Common Stock of the Company at the exercise price per share designated above.
The number of shares and exercise price per share of the Option shall be
proportionately adjusted in the event the Company changes the number of shares
of its outstanding Common Stock by reason of a stock dividend or stock split
issued to shareholders, and is otherwise subject to adjustment as provided in
the Plan.

 

2.     Exercisability of Option. The Option shall become first exercisable as
described above, and shall in no event be exercisable after the close of
business on the above-designated Expiration Date. Further, the Committee may in
its discretion, at any time accelerate the vesting of the Option on such terms
and conditions as it deems appropriate.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Time to Exercise Option.

 

(a)     General. If Optionee ceases to be an Employee for any reason other than
Optionee's death, Disability, Retirement or termination for Cause, Optionee may
exercise the Option in accordance with its terms for a period of three months
after such termination of employment, but only to the extent Optionee was
entitled to exercise the Option on the date of termination.

 

(b)     Death. If Optionee dies while an Employee, the Option shall be
automatically 100% vested and shall be exercisable in accordance with its terms
by the personal representative of Optionee or other successor to the interest of
Optionee for one year after Optionee's death, but not beyond the Expiration Date
of the Option. If Optionee dies after the termination of employment other than
for Cause but during the time when Optionee could have exercised the Option, the
Option shall be exercisable in accordance with its terms by the personal
representative of Optionee or other successor to the interest of Optionee for
one year after Optionee's death, but only to the extent that Optionee was
entitled to exercise the Option on the date of death or termination of
employment, whichever first occurred, and not beyond the Expiration Date of the
Option.

 

(c)     Disability. If Optionee ceases to be an Employee of the Company or one
of its Subsidiaries due to Optionee's Disability, the Option shall be
automatically 100% vested and Optionee may exercise the Option in accordance
with its terms for one year following such termination of employment, but not
beyond the Expiration Date of the Option.

 

(d)     Retirement. If Optionee Retires as an Employee, Optionee shall be
automatically 100% vested in the Option and the Option may be exercised in
accordance with its terms, but not beyond the Expiration Date of the Option. If
the Option is exercised after the expiration of the three-month period after
Retirement, the Option will thereafter be treated as a non-qualified option.

 

(e)     Termination for Cause. If Optionee's employment is terminated for Cause,
Optionee shall have no further right to exercise this Option and all of
Optionee's outstanding Options shall automatically be forfeited and returned to
the Company. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination is for Cause.

 

If an Optionee who is an officer terminates employment (other than by reason or
Retirement) and continues in service as a Director of the Company, the Optionee
shall be deemed not to have terminated or ceased employment for purposes of this
Agreement until such time as the Optionee ceases to provide services as a
Director.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Method of Exercise. Optionee, from time to time during the period when
the Option may by its terms be exercised, may exercise the Option in whole or in
part by delivering to the Company:

 

(a)     A written notice signed by Optionee in substantially the form attached
as Exhibit A stating the number of shares that Optionee has elected to purchase
at that time from the Company; and

 

(b)     Cash, a check, bank draft, money order or wire of funds payable to the
Company in an amount equal to the purchase price of the shares then to be
purchased; or

 

(c)     Through the delivery of shares of Common Stock of the Company owned by
Optionee for more than six months with a Market Value equal to the exercise
price, provided, however, that shares of Common Stock acquired by Optionee
through the exercise of an incentive stock option may not be used for payment
prior to the expiration of holding periods prescribed by the Internal Revenue
Code; or

 

(d)     Consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or

 

(e)     By a combination of any one or more of (b), (c) and (d) above
aggregating the purchase price of the shares then to be purchased.

 

The value of the shares of the Common Stock delivered to Optionee shall be the
Market Value of the Common Stock as defined in Section 2.19 of the Plan. The
Committee, acting pursuant to the Plan, if it shall deem it necessary or
desirable for any reason connected with any law or regulation of any
governmental authority relating to the regulation of securities, may require
Optionee to execute and file with it such evidence as it may deem necessary that
Optionee is acquiring such shares for investment and not with a view to their
distribution.

 

5.     Non-Transferability of Option. The Option shall during the lifetime of
Optionee be exercisable only by Optionee in accordance with the terms of the
Plan and shall not be assignable or transferable except by Will or by the laws
of descent and distribution.

 

6.     Change in Control. The Option is subject to the accelerated vesting,
exercise and other provisions of Section 9 of the Plan relating to Change in
Control.

 

7.     Notices. Any notice by Optionee to the Company under this Agreement shall
be in writing and shall be deemed duly given only upon receipt of the notice by
the Company at its principal executive offices addressed to its Secretary or
Chief Financial Officer. Any notice by the Company to Optionee shall be in
writing or by electronic transmission and shall be deemed duly given if mailed
or sent by electronic transmission to Optionee at the address specified below by
Optionee, or to Optionee's email address at the Company, or to such other
address as Optionee may later designate by notice given to the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Acceptance of the Terms and Conditions of the Plan. The Option and this
Agreement are subject to the terms and conditions of the Plan. The Plan is
incorporated in this Agreement by reference and all capitalized terms used in
this Agreement have the meaning set forth in the Plan, unless this Agreement
specifies a different meaning. By signing this Agreement, Optionee accepts the
Option, acknowledges receipt of a copy of the Plan and the prospectus covering
the Plan and acknowledges that the Option is subject to all the terms and
provisions of the Plan and this Agreement. Optionee further agrees to accept as
binding, conclusive and final all decisions and interpretations by the Committee
upon any questions arising under the Plan.

 

9.     Continued Employment. Nothing in this Agreement shall be deemed to create
any employment or guaranty of continued employment or limit in any way the
Company's right to terminate Optionee's employment at any time.

 

10.     Early Disposition of Stock. Optionee understands that if Optionee
disposes of any shares of Common Stock received under the Option within two
years after the date of grant or within one year after such shares of Common
Stock were transferred to Optionee, Optionee may be treated for federal and
state income tax purposes as having received ordinary income at the time of such
disposition as determined in accordance with the Internal Revenue Code and
applicable state law. Optionee agrees to notify the Company in writing within
thirty days after the date of any such disposition. Optionee authorizes the
Company to withhold tax from Optionee's current compensation with respect to any
income recognized as a result of any such disposition.

 

11.     Governing Law. The validity, construction and effect of this Agreement
shall be governed by the laws of the State of Michigan.

 

 

[Signatures on following page]

 

 
4

--------------------------------------------------------------------------------

 

 

The Company has caused this Agreement to be executed by its duly authorized
officer, and Optionee has executed this Agreement, as of the Grant Date.

 

 

MERCANTILE BANK CORPORATION

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

OPTIONEE

 

 

 

Optionee acknowledges having received, read and understood the Plan and this
Agreement, and agrees to all of the terms and provisions of this Agreement.

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

(Please print your residence address)

  

 
5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

INCENTIVE STOCK OPTION

 

The undersigned hereby gives notice to Mercantile Bank Corporation (the
"Company") of the desire to purchase shares of Common Stock of the Company
pursuant to the Stock Option Agreement dated ___________, 20__.

 

1.             Exercise of Option.

 

Name: _____________________________

 

Date: ______________________________

 

Shares to be Exercised: _______________

 

Per-Share Exercise Price: $________

 

Aggregate Exercise Price: $___________ (for all shares being purchased)

 

2.             Delivery of Payment. Indicate below how the full option exercise
price for the shares is to be paid:

 

 

____

Cash in the form of check, bank draft, money order, or wire of funds payable to
"Mercantile Bank Corporation"

 

 

___

By surrender to the Company of shares of Common Stock owned and held for more
than six months with a value of $________ represented by certificate number(s):
_____________________________

 

 

___

Pursuant to a cashless exercise program implemented by the Company

 

 

___

A combination of the above (please provide details, for example, describe the
number of shares to be purchased with cash and the number of shares to be
purchased with previously owned shares of Common Stock):

                 

 

___________________________________

Signature

 

Dated: _____________________________

 

Address: ____________________________

 

 ____________________________

 

 

6